internal_revenue_service department of the treasury index no washington dc number info release date person to contact telephone number refer reply to date date dear this is in response to letters from your office dated and relating to the taxability of payments made to various recipients by the program as described to us in the letters and at a meeting on date the to participants in the program and to certain dependent_children of program provides educational and training awards we are pleased to provide the following general information relating to the tax consequences of these educational and training benefits in the case of educational benefits for participants in the letter is intended to address only those amounts paid to recipients for educational expenses_incurred after their enrollment in the program it is not intended to address amounts paid to recipients for educational expenses_incurred prior to joining the program program this facts the educational expenses on a competitive basis to students who agree to serve as scholarship awards for tuition and related program offers for a specified period of time following the completion of their college studies students must pursue a degree in a course study appropriate to participants agree to become geographical areas that have the greatest need for additional addition in the event a participant fails to comply with his or her service obligations the participant must repay all scholarship amounts and other reimbursements plus interest received under the program in in the information submitted in your letters indicates that a person interested in the participant may apply to any of about participating states a participant may apply to multiple states provided he or she is willing to serve in each of cor-137547-01 in a state in which offices interested in training a departments or those states a participant is not required to serve as a he or she lives or attends college applications to participate are made through lead agencies of the states if a participant is highly rated by a state lead agency the agency seeks to identify hiring the candidate after he or she completes both college and participant’s agency can be changed during college or training to address special circumstances once a participant begins to serve with a particular jurisdiction he or she is expected to remain there for a four-year term of service with good reason however he or she may be granted a request to be moved to another agency your letter indicates that such moves have occurred in several cases since participants choose the state in which he or she will be trained and will serve transfers to another state are rare in special cases however the director may approve inter-state transfers in addition to their academic studies all participants in the complete a 16-week basic training program during this training period participants receive a stipend program must finally the children of awards is non-competitive and such recipients incur no service or repayment obligation program includes a scholarship program for the dependent the application process for these law and analysis the federal_income_tax treatment of qualified scholarships and fellowship grants is addressed in sec_117 of the internal_revenue_code sec_117 provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 describing generally a school to be considered a scholarship or fellowship_grant an amount need not be formally designated as such generally a scholarship or fellowship_grant is any amount_paid or allowed to or for the benefit of an individual to aid such individual in the pursuit of study or research a scholarship or fellowship_grant may also be in the form of a reduction in the amount owed by the recipient to an educational_organization for tuition room and board or any other fee only qualified scholarships may be excluded from income a qualified_scholarship is defined as an amount expended for qualified_tuition_and_related_expenses qualified_tuition_and_related_expenses are tuition and fees required for the enrollment or attendance of a student at an educational_institution and fees books supplies and equipment required for courses of instruction at such an educational_organization amounts received for room board travel and incidental living_expenses are not related cor-137547-01 expenses thus scholarship receipts that exceed expenses for tuition fees books supplies and certain equipment are not excludible from a recipient’s gross_income under sec_117 sec_117 provides that the exclusion for qualified scholarships does not apply to that portion of any amount received that represents payment for teaching research or other services by the student required as a condition for receiving the qualified_scholarship or fellowship regulations governing the includibility of compensatory grants in income have been upheld by the supreme court of the united_states which has described excludible grants as relatively disinterested 'no-strings' educational grants with no requirement of any substantial quid pro quo from the recipient 394_us_741 a scholarship or fellowship_grant represents payment for services when the grantor requires the recipient to perform services in return for the granting of the scholarship or fellowship a requirement that the recipient pursue studies research or other activities primarily for the benefit of the grantor is treated as a requirement to perform services a scholarship or fellowship_grant conditioned upon either past present or future services by the recipient or upon services that are subject_to the direction or supervision of the grantor represents payment for services revrul_73_256 1973_1_cb_56 addresses whether a state medical education loan scholarship program provided excludible scholarships within the meaning of sec_117 in the program a state in order to increase the number of doctors in its rural areas awarded amounts to qualified students to aid them in attending medical school in lieu of repaying the amounts to the state a student must practice as a doctor in a rural_area of the state selected by the state for a period of five years the ruling holds that because the payment to the student is conditioned on the student practicing medicine in a state-selected rural_area for five years the payment requires a substantial quid pro quo by its recipient the payments thus do not further an educational purpose and are designed to accomplish a basic objective of the grantor thus the amounts provided by the state are not excludible under sec_117 and must be included in the recipient's gross_income see also porten v commissioner t c memo which holds that academic assistance provided by the state of alaska in exchange for recipients working in alaska following graduation is taxable to the recipients and revrul_76_122 1976_1_cb_42 which concludes that students in an iowa nursing program must include in gross_income tuition payments they receive because the students are required to provide nursing services in iowa in exchange for the tuition although scholarships that represent payment for services are not excludible from income under sec_117 not all grants that are subject_to conditions or limitations represent payment for services determining whether a particular awards program makes compensatory payments within the contemplation of sec_117 is an inherently cor-137547-01 factual matter requiring a consideration of the nature and extent of the impositions and of all other relevant facts and circumstances of the program tuition payments and related expenses as discussed above scholarship grants to be awarded under a program such as the one described above should not be viewed as compensation_for services within the meaning of sec_117 where the service commitment imposed upon the recipients of the scholarships does not constitute the requirement of a substantial quid pro quo from the recipients on the contrary where the grants are relatively disinterested grants designed to accomplish public rather than private or proprietary purposes they should be considered excludible scholarships under sec_117 and the scholarship recipient all relevant facts and circumstances should be considered in determining whether a service commitment for grant recipients imposes the requirement of a substantial quid pro quo or alternatively is intended to accomplish public rather than private or proprietary purposes for example in your program scholarship recipients have significant input into which state he or she will serve the state of service is a mutually agreed upon decision of the further as discussed in the date letter submitted by your office while transfers to other departments are not encouraged once a choice of departments has been made requests to move to another special cases transfers to departments in different states are permitted compare this commitment with the types considered in revrul_73_256 revrul_76_183 and porten v commissioner supra where the grant recipient was required to perform services in a manner determined by the grantor in a specific location determined by the grantor and in an office of the grantor to the contrary a program that imposes as its only condition a requirement that the scholarship recipient must following graduation perform services consistent with his or her college degree in any one of approximately states should not be viewed as imposing a substantial quid pro quo consequently the scholarships provided by your program should not constitute compensation_for services within the meaning of sec_117 of the code department are granted in fact in finally scholarships not representing compensation_for services within the meaning of sec_117 of the code do not constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under the federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa thus there is no requirement to file forms w-2 or any return of information under sec_6041 with respect to such grants cor-137547-01 the recipient of a scholarship or fellowship_grant is responsible for determining whether a scholarship grant is in whole or in part includible in gross_income for federal_income_tax purposes as discussed above qualified scholarships include only amounts expended for qualified_tuition_and_related_expenses qualified_tuition_and_related_expenses are tuition and fees required for the enrollment or attendance of a student at an educational_institution and fees books supplies and equipment required for courses of instruction at such an educational_organization amounts received for room board travel and incidental living_expenses are not related expenses thus scholarship receipts that exceed expenses for tuition fees books supplies and certain equipment are not excludible from a recipient's gross_income under sec_117 stipends the analysis discussed above relating to sec_117 and whether the amounts received by the recipients constitute payment for services also applies in the case of the stipend participants in addition as discussed above where amounts paid to the the stipends do not represent compensation_for services the payor of the stipend is not required to file a w-2 or pay employment_taxes with respect to the stipend amount for purposes of sec_117 however the stipend amounts are not excludible from the recipients' income because they do not represent amounts expended for qualified tuition or related expenses payments for tuition of dependent_children section of the provides that a dependent_child of a plan and shall be entitled to scholarship assistance for any accredited institution_of_higher_education there is no repayment obligation in exchange for the scholarship assistance sec_104 provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to cor-137547-01 amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen’s compensation act or acts in rev_rul 1977_2_cb_45 sec_701 of the public safety officers’ benefits act of provided that when the law enforcement assistance administration determined that a public_safety_officer died as the direct and proximate result of a personal injury sustained in the line of duty the administration paid a benefit to certain surviving dependents the ruling concluded that the benefit paid pursuant to sec_701 is an amount received under a statute in the nature of a workmen’s compensation act and excludible from gross_income under sec_104 of the code the educational_assistance provided to dependent_children of are paid pursuant to a statute are limited to employees who as the direct and proximate result of a personal injury incurred in the course of employment and are not determined by reference to the employee's age length of service or prior contributions accordingly the nature of a workmen's_compensation_act and benefits paid to or on behalf of dependent_children of scholarship assistance are excludible from the dependent children's gross_income under sec_104 as qualifies as a statute in we note that this information is an information_letter which calls attention to well- established interpretations or principles of tax law without applying them to a specific set of facts an information_letter is advisory only and has no binding effect on the service we thank you for your interest and concern in this matter and hope that the general information and comments we have provided are helpful if we may be of further assistance please do not hesitate to contact me at sincerely stephen j toomey assistant to the branch chief associate chief_counsel income_tax accounting
